EXHIBIT 10.2

 

STOCK PURCHASE AGREEMENT

 

This STOCK PURCHASE AGREEMENT (this “Agreement”) is made as of June 20, 2019, by
and among Chao Ma (the “Seller”), the individual or entity executing the Buyer’s
signature page hereto (the “Buyer”), and The Crone Law Group P.C., as escrow
agent (the “Escrow Agent”).

 

WHEREAS, Seller wishes to sell an aggregate of 10,000,000 shares of the common
stock, par value $0.001 per share (the “Common Stock”), of Med Spa Vacations
Inc., a Nevada corporation (the “Company”), to Buyer and other Buyers
(collectively, the “Buyers”) on the terms and conditions set forth herein, and
Buyer wishes to purchase such shares from Seller;

 

WHEREAS, several Stock Purchase Agreements of like tenor hereto (“Stock Purchase
Agreements”) are being entered into between Seller and the Buyers; and

 

WHEREAS, Michael Wu (“Buyers’ Representative”) previously delivered $25,000 to
the Escrow Agent (the “Deposit”), pursuant to the terms of an Earnest Money
Escrow Agreement (the “Escrow Agreement”), dated February 10, 2019 among the
Company, the Escrow Agent, Buyers’ Representative and Linan Gong (“Sellers’
Representative”).

 

NOW THEREFORE, in consideration of the covenants, promises and representations
set forth herein, and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, and intending to be legally bound
hereby, the parties agree as follows:

 

1. Purchase and Sale of the Shares.

 

Subject to the terms and conditions of this Agreement, and in reliance upon the
representations and warranties and covenants contained herein, at the Closing
(hereafter defined) Seller shall sell, assign, transfer, convey and deliver to
each Buyer, and each Buyer shall, severally and not jointly, accept and
purchase, the number of restricted shares of Common Stock indicated on each
Buyers the signature page to this Agreement (the “Shares”), and any and all
rights in the Shares to which the Seller is entitled, and by doing so Seller
shall be deemed to have assigned all of his right, title and interest in and to
the Shares to each respective Buyer. Such sale of the Shares shall be evidenced
by stock certificates, duly endorsed in blank or accompanied by stock powers
duly executed in blank or other instruments of transfer. In consideration for
the sale of the Shares, the Escrow Agent shall deliver, on behalf of the Buyers,
to the Seller the aggregate purchase price of $350,000 (“Purchase Price”).

 

2. Closing; Delivery.

 

(a) The closing of the transactions contemplated hereunder (the “Closing”) shall
take place at the office of the Escrow Agent on such date and time as is
selected by the Escrow Agent (“Closing Date”) which must be after the
satisfaction of all of the Closing Conditions (as defined below) and on or prior
to the Termination Date (as defined below).

 



  

  



 

(b) Prior to or simultaneous with the Closing,

 

(i) Seller shall deliver to Escrow Agent original certificates issued by the
Company representing the Shares duly registered in the name of each Buyer (the
“Certificates”), duly endorsed in blank or with duly executed stock transfer
powers attached thereto and, in either case, with a medallion signature guaranty
or with a waiver of medallion signature guaranty, together with copies of
corporate or analogous authorizations on behalf of Seller authorizing the
transactions contemplated by this Agreement (collectively, the “Seller
Deliverables”).

 

(ii) Buyers shall deliver to Escrow Agent their portion of the Purchase Price,
as set forth on the signature pages hereto:

 

 

 



 

BANK:  

JPMorgan Chase Bank, N.A.

 

 

1333 4th Street

 

 

Santa Monica, CA 90401

 

 

(310) 393-8263

 

ABA#:                 

322271627

 

SWIFT CODE:

CHASUS33

 

BENEFICIARY: 

Crone Law Group PC

 

 

Attorney Trust Account

 

ACCOUNT:  

157802262

 

REFERENCE/SPECIAL

 

 

INSTRUCTIONS:

MDVP



 

(c) The Seller shall deliver to Escrow Agent (A) a resignation letter from
Seller as the sole officer and director of the Company; (B) letter executed by
the Company informing Action Stock Transfer, the transfer agent for the Company,
that the President of the Company shall be Michael Wu, and that the transfer
agent shall not take any instructions, including issuing certificates or
clearing any legended certificates, from any person other than said individual;
(C) a shareholders’ list, dated not more than two days before the Closing,
including names and addresses of each shareholder, certificate numbers and issue
dates; (D) any documentary evidence of the due recordation in the Company’s
share register of Buyers’ full and unrestricted title to the Shares, (E) all the
books and records of the Company and (F) such other documents as may be required
under applicable law or reasonably requested by any of the Buyers.

 

(d) At the Closing:

 

(i) Escrow Agent shall deliver the Purchase Price to Seller in accordance with
the instructions appearing beneath Seller’s signature on the signature page
hereto;

 

(ii) Escrow Agent shall deliver to each Buyer their respective Certificate;

 

(iii) Escrow Agent will receive an escrow fee, if applicable.

 



 2

  



 

(e) The following shall be conditions to the consummation of the Closing (the
“Closing Conditions”):

 

(i) Deposit into escrow with the Escrow Agent of the total Purchase Price (minus
the Deposit);

 

(ii) Deposit into escrow with the Escrow Agent of the Certificate and other
Seller Deliverables; and

 

(iv) The signature page to each Stock Purchase Agreement.

 

3. Representations and Warranties of Seller.

 

As an inducement to each Buyer to enter into this Agreement and to consummate
the transactions contemplated herein, Seller hereby represents and warrants that
as of the date of this Agreement and as of the Closing Date:

 

(a) Authority. Seller has the right, power, authority and capacity to execute
and deliver this Agreement, to consummate the transactions contemplated hereby
and to perform his obligations under this Agreement.

 

(b) Ownership of Shares. Seller is the record and beneficial owner of the Shares
and has sole power over the disposition of the Shares. The Shares are free and
clear of any Encumbrances, other than as provided under applicable securities
laws, and has full legal right and power to sell, transfer and deliver the
Shares to Buyers in accordance with this Agreement. “Encumbrances” means any
liens, pledges, hypothecations, charges, adverse claims, options, preferential
arrangements or restrictions of any kind, including, without limitation, any
restriction of the use, voting, transfer, receipt of income or other exercise of
any attributes of ownership. Upon the execution and delivery of this Agreement,
Buyers will receive good and marketable title to the Shares, free and clear of
all Encumbrances, other than restrictions imposed pursuant to any applicable
securities laws and regulations. There are no stockholders’ agreements, voting
trust, proxies, options, rights of first refusal or any other agreements or
understandings with respect to the Shares.

 

(i) No Other Transfer; Valid Issuance. The Shares have not been sold, conveyed,
transferred or otherwise Encumbered except pursuant to this Agreement. The
Shares are duly authorized, validly issued, fully paid and non-assessable, and
were not issued in violation of any preemptive or similar rights.

 

(c) Authorization; Enforceability. The Company is duly organized, validly
existing and in good standing under the laws of the State of Nevada, with full
power and authority to own, lease, use and operate its properties and to carry
on its business as and where now owned, leased, used, operated and conducted.
Seller has the legal right to enter into and to consummate the transactions
contemplated hereby and otherwise to carry out Seller’s obligations hereunder.
The execution, delivery and performance by Seller of this Agreement has been
duly authorized by all requisite action by Seller, and this Agreement
constitutes a valid and binding obligation of Seller.

 



 3

  



 

(d) No Conflict. None of the execution, delivery, or performance of this
Agreement, and the consummation of the transactions contemplated hereby,
conflicts or will conflict with, or (with or without notice or lapse of time, or
both) result in a termination, breach or violation of (i) any instrument,
contract or agreement to which the Seller is a party or by which he is bound, or
to which the Shares are subject; or (ii) any federal, state, local or foreign
law, ordinance, judgment, decree, order, statute, or regulation, or that of any
other governmental body or authority, applicable to the Seller or the Shares.

 

(e) No Consent. No consent, approval, authorization or order of, or any filing
or declaration with any governmental authority or any other person is required
for the consummation by the Seller of any of the transactions on its part
contemplated under this Agreement.

 

(g) No Other Interest. Neither Seller nor any of his respective affiliates has
any interest, direct or indirect, in any shares of capital stock or other equity
in the Company or has any other direct or indirect interest in any tangible or
intangible property which the Company uses or has used in the business conducted
by the Company, or has any direct or indirect outstanding indebtedness to or
from the Company, or related, directly or indirectly, to its assets, other than
the Shares.

 

(h) No General Solicitation or Advertising. Neither any Seller nor any of its
affiliates nor any person acting on its or their behalf (i) has conducted or
will conduct any general solicitation (as that term is used in Rule 502(c) of
Regulation D) or general advertising with respect to any of the Shares, or (ii)
made any offers or sales of any security or solicited any offers to buy any
security under any circumstances that would require registration of the Shares
under the Securities Act of 1933, as amended (the “Securities Act”).

 

(i) The Company is duly organized, validly existing and in good standing under
the laws of the State of Nevada, with full power and authority to own, lease,
use and operate its properties and to carry on its business as and where now
owned, leased, used, operated and conducted. The Company does not own, directly
or indirectly, any capital stock of any corporation or any equity, profit
sharing, participation or other interest in any corporation, partnership,
limited liability company, joint venture or other entity.

 

(j) The Company’s authorized capital consists of (a) 100,000,000 shares of
common stock, of which 14,350,000 shares are issued and outstanding, 4,345,000
of which are freely tradeable without any restrictions or Encumbrances and
10,000,000 of which are restricted under the Securities Act, (i) with each
holder thereof being entitled to cast one vote for each share held on all
matters properly submitted to the shareholders for their vote; and (ii) there
being no pre-preemptive rights and no cumulative voting; and (b) 25,000,000
shares of preferred stock, none of which are issued or outstanding. The Company
has no shares reserved for issuance pursuant to a stock option plan or pursuant
to securities exercisable for, or convertible into or exchangeable for shares of
Common Stock. All of the issued and outstanding shares of capital stock of the
Company are duly authorized, validly issued, fully paid and nonassessable. No
shares of capital stock of the Company are subject to preemptive rights or any
other similar rights. There are (i) no outstanding options, warrants, scrip,
rights to subscribe for, puts, calls, rights of first refusal, agreements,
understandings, claims or other commitments or rights of any character
whatsoever relating to, or securities or rights convertible into or exchangeable
for any shares of capital stock of the Company or arrangements by which the
Company is or may become bound to issue additional shares of capital stock of
the Company, (ii) no agreements or arrangements under which the Company is
obligated to register the sale of any of its or their securities under the
Securities Act, and (iii) no anti-dilution or price adjustment provisions
contained in any security issued by the Company (or in any agreement providing
any such rights).

 



 4

  



 

(k) As of the Closing, the Company will have filed all reports, schedules,
forms, statements and other documents required to be filed by it with the
Securities and Exchange Commission (the “SEC”) pursuant to the reporting
requirements of the Securities Exchange Act of 1934, as amended (the “Exchange
Act”) (all of the foregoing filed prior to the date hereof and all exhibits
included therein and financial statements and schedules thereto and documents
(other than exhibits to such documents) incorporated by reference therein, being
hereinafter referred to herein as the “SEC Documents”). As of their respective
dates, the SEC Documents complied in all material respects with the requirements
of the Exchange Act and the rules and regulations of the SEC promulgated
thereunder applicable to the SEC Documents, and none of the SEC Documents, at
the time they were filed with the SEC, contained any untrue statement of a
material fact or omitted to state a material fact required to be stated therein
or necessary in order to make the statements therein, in light of the
circumstances under which they were made, not misleading. None of the statements
made in any such SEC Documents is, or has been, required to be amended or
updated under applicable law (except for such statements as have been amended or
updated in subsequent filings prior the date hereof). The Company has not
received any communication from the SEC, NASD or any other regulatory authority
regarding any SEC Document or any disclosure contained therein. As of their
respective dates, the financial statements of the Company included in the SEC
Documents complied as to form in all material respects with applicable
accounting requirements and the published rules and regulations of the SEC with
respect thereto. Such financial statements have been prepared in accordance with
United States generally accepted accounting principles, consistently applied,
during the periods involved (except (i) as may be otherwise indicated in such
financial statements or the notes thereto, or (ii) in the case of unaudited
interim statements, to the extent they may not include footnotes or may be
condensed or summary statements) and fairly present in all material respects the
financial position of the Company as of the dates thereof and the results of
their operations and cash flows for the periods then ended (subject, in the case
of unaudited statements, to normal year-end audit adjustments). As of the
Closing, the Company has no debts, liabilities, obligations, direct, indirect,
absolute or contingent, whether accrued, vested or otherwise, whether known or
unknown.

 

(l) The Company does not (i) have any employees, (ii) owe any compensation of
any kind, deferred or otherwise, to any person, including without limitation,
agents, representatives, consultants, accountants and attorneys, (iii) have any
written or oral employment agreement with any person, nor (iv) is it a party to
or bound by any collective bargaining agreement. There are no loans or other
obligations payable to or owing by the Company to any stockholder, officer,
director, agent, representative, consultant, accountant, attorney or otherwise
nor are there any loans or debts payable or owing by any such persons to the
Company or any guarantees by the Company of any loan or obligation of any nature
to which any such person is a party.

 



 5

  



 

(m) The Company does not own, use or possesses any licenses or rights to use any
patents, patent applications, patent rights, inventions, know-how, trade
secrets, trademarks, trademark applications, service marks, service names, trade
names and copyrights (“Intellectual Property”). There is no claim or action by
any person pertaining to, or proceeding pending or threatened, which challenges
the right of the Company with respect to any Intellectual Property.

 

(n) The Company is not a party to any contract, arrangement or agreement,
whether oral or in writing, including without limitation, loan agreements,
credit lines, promissory notes, mortgages, pledges, guarantees, security
agreements, factoring agreements, letters of credit, powers of attorney or other
arrangements to loan or borrow money or extend credit. The Company does not own
any real or personal property.

 

(o) The Company has made or filed all federal, state and foreign income and all
other tax returns, reports and declarations required by any jurisdiction to
which it is subject and has paid all taxes and other governmental assessments
and charges that are material in amount, shown or determined to be due on such
returns, reports and declarations. There are no and will be no taxes due as a
result of the transactions contemplated by this Agreement. There are no unpaid
taxes claimed to be due by the taxing authority of any jurisdiction, and Seller
knows of no basis for any such claim. The Company has not executed a waiver with
respect to the statute of limitations relating to the assessment or collection
of any foreign, federal, state or local tax. None of the Company’s tax returns
is presently being audited by any taxing authority.

 

(p) The Company maintains a system of internal accounting controls sufficient,
in the judgment of the Company’s board of directors, to provide reasonable
assurance that (i) transactions are executed in accordance with management’s
general or specific authorizations, (ii) transactions are recorded as necessary
to permit preparation of financial statements in conformity with generally
accepted accounting principles and to maintain asset accountability, (iii)
access to assets is permitted only in accordance with management’s general or
specific authorization, and (iv) the recorded accountability for assets is
compared with the existing assets at reasonable intervals and appropriate action
is taken with respect to any differences. The books of account, corporate
records and minute books of the Company are complete and correct in all material
respects.

 

(q) The purchase of the Shares by Buyers from Seller will not give rise to any
dissenting shareholders’ rights under Nevada law, the Articles of Incorporation
or By-laws of the Company, or otherwise. All issuances by the Company of shares
of Common Stock in past transactions have been legally and validly effected, and
all of such shares of Common Stock are fully paid and non-assessable. All of the
offerings were conducted in strict accordance with the requirements of
Regulation D, Rules 504, 505 and 506, as applicable, in full compliance with the
requirements of the Securities Act and the Exchange Act, as applicable, and in
full compliance with and according to the requirements of Nevada law and the
Articles of Incorporation and By- laws of the Company. The Company does not have
in effect any plan, scheme, device or arrangement, commonly or colloquially
known as a “poison pill” or “anti-takeover” plan or similar plan, scheme, device
or arrangement. No other state takeover statute or similar statute or regulation
applies or purports to apply to this agreement or the transactions contemplated
hereby.

 



 6

  



 

(r) Shell Company. The Company is currently a “shell company” as defined in Rule
12b-2 under the Exchange Act. The Company has filed all reports and other
materials required to be filed by section 13 or 15(d) of the Exchange Act, as
applicable, during the preceding 12 months (or for such shorter period of at
least ninety (90) days constituting the period during which the issuer was
required to file such reports and materials), other than a Report on Form 8-K
applicable to this transaction.

 

(s) DTC Eligibility. Seller understands and acknowledges that the Common Stock
of the Company is DTC eligible.

 

(t) Affiliate. Seller is an officer, director and holder of 10% or more of the
outstanding shares of, or otherwise an “affiliate” (as such term is defined in
Rule 144 under the Securities Act the Company. Seller is not now nor has ever
been an affiliate or associate of the Buyer and has no relationship with any of
the Buyers other than pursuant to this Agreement.

 

(u) No Group. Seller is not acting and has not acted as a member of a
partnership, syndicate or other group with other persons for the purpose of
acquiring, holding, or disposing of, or in connection with the voting of,
securities of the Company.

 

(v) No Brokers. Seller has taken no action which would give rise to any claim by
any person for brokerage commissions, finder’s fees or similar payments relating
to this Agreement or the transactions contemplated hereby.

 

(w) Nature of Shares. The Shares constitute “restricted securities” within the
meaning of Rule 144 of the Securities Act, the Shares bear a restrictive legend
and stop transfer orders and: (i) the Shares may not be sold, pledged, or
otherwise disposed of by Seller without restriction under the Securities Act and
applicable state securities laws; and (ii) following the Closing, the Shares may
not be sold, pledged, or otherwise disposed of by Buyer without restriction
under the Securities Act and applicable state securities laws.

 

(x) Material Positive Effect. Seller acknowledges that if the Company were to
make such changes to its business plan and/or engage in any of the transactions
described in Section Error! Reference source not found. above, such changes
would be expected to have a material positive effect on the future value of the
Company, and in particular on the value of the Shares being purchased and sold
pursuant to this Agreement. Seller understands and acknowledges that the Shares
could appreciate considerably in value in the near or long term and agrees to
sell them anyway pursuant to this Agreement.

 

(y) Company Disclosures. Seller has no knowledge of any fact about the
operations, affairs, condition or prospects of the business or the financial
condition of the Company or the market for the Company’s securities that has not
been publicly disclosed by the Company. Seller represents and warrants that, to
Seller’s knowledge, the representations and warranties made by the Company in
the Company Representation letter are true and complete in all material
respects.

 



 7

  



 

(z) No Fiduciary Duty. Seller hereby acknowledges and agrees that (i) at present
there is no regular public market for the Shares; (ii) the purchase and sale of
the Shares is taking place in a private transaction between Seller and Buyer in
an arm’s length commercial transaction at a price negotiated and agreed to by
Seller as the best possible current price for the Shares; (iii) Seller is solely
responsible for making its own judgments in connection with the Agreement
(irrespective of whether the Company, its executive officers, auditors, or other
representatives have advised or are currently advising the Company or Seller on
related or other matters); and (iv) neither Buyer nor Escrow Agent has rendered
advisory services of any nature or respect, nor owes any agency, fiduciary or
other duty to Seller, in connection with such transaction or the process leading
thereto.

 

(aa) Full Disclosure. No representation or warranty of the Seller to the Buyers
in this Agreement omits to state a material fact necessary to make the
statements herein, in light of the circumstances in which they were made, not
misleading. There is no fact known to the Seller that has specific application
to the Shares and that materially adversely affects or, as far as can be
reasonably foreseen, materially threatens the Shares that has not been set forth
in this Agreement. All information relating to or concerning the Company set
forth in this Agreement and otherwise in connection with the transactions
contemplated hereby is true and correct in all respects and Seller has not
omitted to state any fact necessary in order to make the statements made herein
or therein, in light of the circumstances under which they were made, not
misleading. No event or circumstance has occurred or exists with respect to the
Company or its or their business, properties, prospects, operations or financial
conditions, which, under applicable law, rule or regulation, requires public
disclosure or announcement by the Company but which has not been so publicly
announced or disclosed.

 

4. Representations and Warranties of the Buyer. As an inducement to Seller to
enter into this Agreement and to consummate the transactions contemplated
herein, each Buyer severally and not jointly, represents and warrants, to Seller
as follows:

 

(a) Authorization; Enforceability. Buyer has the legal right to enter into and
to consummate the transactions contemplated hereby and otherwise to carry out
Buyer’s obligations hereunder. The execution, delivery and performance by Buyer
of this Agreement has been duly authorized by all requisite action by Buyer, and
the Agreement, when executed and delivered by Seller and Escrow Agent,
constitutes a valid and binding obligation of Buyer, enforceable against Buyer
in accordance with its terms, subject to applicable bankruptcy, insolvency,
reorganization, fraudulent conveyance, moratorium or other similar laws
affecting creditors’ rights and remedies generally, and subject, as to
enforceability, to general principles of equity (regardless of whether
enforcement is sought in a proceeding at law or in equity).

 

(b) No Consent. No consent, approval, authorization or order of, or any filing
or declaration with any governmental authority or any other person is required
for the consummation by the Buyer of any of the transactions on its part
contemplated under this Agreement.

 

(c) No Conflict. None of the execution, delivery, or performance of this
Agreement, and the consummation of the transactions contemplated hereby,
conflicts or will conflict with, or (with or without notice or lapse of time, or
both) result in a termination, breach or violation of (i) any instrument,
contract or agreement to which Buyer is a party or by which he is bound; or (ii)
any federal, state, local or foreign law, ordinance, judgment, decree, order,
statute, or regulation, or that of any other governmental body or authority,
applicable to Buyer.

 



 8

  



 

(d) Investor Representations. Buyer (i) has extensive knowledge and experience
in financial and business matters; (ii) has had access to all information as to
the Company as it has desired; (iii) has made its own inquiry and investigation
into, and, based thereon, has formed an independent judgment concerning the
operations of the Company, its business and prospects; (iv) has received
sufficient and satisfactory answers to all questions posed to the Company to
evaluate the merits and risks of the transactions contemplated by this
Agreement; (v) is aware that, at present, there is no public market for the
Shares; (vi) has adequate means of providing such Buyer’s current financial
needs and foreseeable contingencies and has no need for liquidity of its
investment in the Shares for an indefinite period of time; and (vii) is aware
that an investment in the Shares involves a number of very significant risks.

 

(e) Not an Affiliate. Buyer is not now, and has never been, an officer, director
or holder of 10% or more of the outstanding shares of, or otherwise an affiliate
of the Company or its predecessor(s). Buyer is not now nor has ever been an
affiliate or associate of the Seller and has no relationship with the Seller
other than pursuant to this Agreement.

 

(f) No Group. Buyer is not acting and has not acted as a member of a
partnership, syndicate or other group with other persons for the purpose of
acquiring, holding, or disposing of, or in connection with the voting of,
securities of the Company.

 

(g) Brokerage Fees. Buyer has taken no action that would give rise to any claim
by any person for brokerage commissions, finders’ fees or the like relating to
this Agreement or the transaction contemplated hereby.

 

(h) No Other Representations or Information. In evaluating the suitability of an
investment in the Shares, the Buyer has not relied upon any representation or
information (oral or written) other than as stated in this Agreement or in the
Earnest Money Escrow Agreement.

 

(i) No Governmental Review. Buyer understands that no United States federal or
state agency or any other government or governmental agency has passed on or
made any recommendation or endorsement of the Shares or the fairness or
suitability of the investment in the Shares, nor have such authorities passed
upon or endorsed the merits of the offering of the Shares.

 

(j) Receipt of Information. Buyer has received all documents, records, books and
other information pertaining to his investment that has been requested by the
Buyer, including without limitation, the SEC filings made by the Company.

 

(k) No Advertising. At no time was the Buyer presented with or solicited by any
leaflet, newspaper or magazine article, radio or television advertisement, or
any other form of general advertising or solicited or invited to attend a
promotional meeting otherwise than in connection and concurrently with such
communicated offer.

 



 9

  



 

(l) Restricted Securities. Buyer understands that the Shares have not been
registered under the Securities Actor registered or qualified under any the
securities laws of any state or other jurisdiction, are “restricted securities,”
and cannot be resold or otherwise transferred unless they are registered under
the Securities Act, and registered or qualified under any other applicable
securities laws, or an exemption from such registration and qualification is
available. Each certificate for any of the restricted Shares shall bear a legend
to the foregoing effect.

 

(m) Investment Purposes. The Buyer is acquiring the restricted Shares for his
own account as principal, not as a nominee or agent, for investment purposes
only, and not with a view to, or for, resale, distribution or fractionalization
thereof in whole or in part and no other person has a direct or indirect
beneficial interest in the amount of restricted Shares the Buyer is acquiring
herein. Further, the Buyer does not have any contract, undertaking, agreement or
arrangement with any person to sell, transfer or grant participations to such
person or to any third person, with respect to the Shares the Buyer is
acquiring.

 

(n) No Obligation to Register Shares. The Buyer understands that the Company is
under no obligation to register the restricted Shares under the Securities Act,
or to assist the Buyer in complying with the Securities Act or the securities
laws of any state of the United States or of any foreign jurisdiction.

 

(o) The Buyer understands that the Shares are being offered and sold in reliance
on an exemption from the registration requirements of United States federal and
state securities laws under Regulation S promulgated under the Securities Act
and that the Company is relying upon the truth and accuracy of the
representations, warranties, agreements, acknowledgments and understandings of
the Buyer set forth herein in order to determine the applicability of such
exemptions and the suitability of the Buyer to acquire the Shares. In this
regard, the Buyer represents, warrants and agrees that:

 

(i) The undersigned is not an U.S. Person (as defined below) and is not an
affiliate (as defined in Rule 501(b) under the Securities Act) of the Company
and is not acquiring the Securities for the account or benefit of a U.S. Person.
A U.S. Person means any one of the following:

 

(A) any natural person resident in the United States of America;

 

(B) any partnership or corporation organized or incorporated under the laws of
the United States of America;

 

(C) any estate of which any executor or administrator is a U.S. person;

 

(D) any trust of which any trustee is a U.S. person;

 

(E) any agency or branch of a foreign entity located in the United States of
America;

 



 10

  



 

(F) any non-discretionary account or similar account (other than an estate or
trust) held by a dealer or other fiduciary for the benefit or account of a U.S.
person;

 

(G) any discretionary account or similar account (other than an estate or trust)
held by a dealer or other fiduciary organized, incorporated or (if an
individual) resident in the United States of America; and

 

(H) any partnership or corporation if:

 



 

(1)organized or incorporated under the laws of any foreign jurisdiction; and

 

 

 

 

(2)formed by a U.S. person principally for the purpose of investing in
securities not registered under the Securities Act, unless it is organized or
incorporated, and owned, by accredited investors (as defined in Rule 501(a)
under the Securities Act) who are not natural persons, estates or trusts.

 

 

 



 

(ii) At the time of the origination of contact concerning this Agreement and the
date of the execution and delivery of this Agreement, the Buyer was outside of
the United States.

 

(iii) The undersigned will not, during the period commencing on the Closing Date
and ending on the first anniversary of such date, or such shorter period as may
be permitted by Regulation S or other applicable securities law (the “Restricted
Period”), offer, sell, pledge or otherwise transfer the Shares in the United
States, or to a U.S. Person for the account or for the benefit of a U.S. Person,
or otherwise in a manner that is not in compliance with Regulation S.

 

(iv) The Buyer will, after expiration of the Restricted Period, offer, sell,
pledge or otherwise transfer the Shares only pursuant to registration under the
Securities Act or an available exemption therefrom and, in accordance with all
applicable state and foreign securities laws.

 

(v) The Buyer was not in the United States, engaged in, and prior to the
expiration of the Restricted Period will not engage in, any short selling of or
any hedging transaction with respect to the Shares, including without
limitation, any put, call or other option transaction, option writing or equity
swap.

 

(vi) Neither the Buyer or any person acting on his behalf has engaged, nor will
engage, in any directed selling efforts to a U.S. Person with respect to the
Shares and the Buyer and any person acting on his behalf have complied and will
comply with the “offering restrictions” requirements of Regulation S under the
Securities Act.

 



 11

  



 

(vii) The transactions contemplated by this Agreement have not been pre-arranged
with a buyer located in the United States or with a U.S. Person, and are not
part of a plan or scheme to evade the registration requirements of the
Securities Act.

 

(viii) Neither the Buyer nor any person acting on his behalf has undertaken or
carried out any activity for the purpose of, or that could reasonably be
expected to have the effect of, conditioning the market in the United States,
its territories or possessions, for any of the Shares. The Buyer agrees not to
cause any advertisement of the Securities to be published in any newspaper or
periodical or posted in any public place and not to issue any circular relating
to the Shares, except such advertisements that include the statements required
by Regulation S under the Securities Act, and only offshore and not in the U.S.
or its territories, and only in compliance with any local applicable securities
laws.

 

(ix) Each certificate representing the Shares shall be endorsed with the
following legends, in addition to any other legend required to be placed thereon
by applicable federal or state securities laws:

 

“THE SECURITIES ARE BEING OFFERED TO INVESTORS WHO ARE NOT U.S. PERSONS (AS
DEFINED IN REGULATION S UNDER THE SECURITIES ACT OF 1933, AS AMENDED (“THE
SECURITIES ACT”)) AND WITHOUT REGISTRATION WITH THE UNITED STATES SECURITIES AND
EXCHANGE COMMISSION UNDER THE SECURITIES ACT IN RELIANCE UPON REGULATION S
PROMULGATED UNDER THE SECURITIES ACT.”

 

“TRANSFER OF THESE SECURITIES IS PROHIBITED, EXCEPT IN ACCORDANCE WITH THE
PROVISIONS OF REGULATION S, PURSUANT TO REGISTRATION UNDER THE SECURITIES ACT,
OR PURSUANT TO AVAILABLE EXEMPTION FROM REGISTRATION. HEDGING TRANSACTIONS MAY
NOT BE CONDUCTED UNLESS IN COMPLIANCE WITH THE SECURITIES ACT.”

 

(x) The Buyer consents to the Company making a notation on its records or giving
instructions to any transfer agent of the Company in order to implement the
restrictions on transfer of the Securities set forth in this Section.

 



 12

  



 

 

5. Escrow Agent.

 

(a) Trust. The Purchase Price, Certificates and Seller Deliverables shall be
held by Escrow Agent as a trust fund and shall not be subject to any lien,
attachment, trustee process or any other judicial process of any creditor of any
party, and shall be held and disbursed solely for the purposes and in accordance
with the terms hereof.

 

(b) Release of Escrow. If the Closing Date does not occur prior to June 30, 2019
(the “Termination Date”), the Escrow Agent shall return the Purchase Price,
Deposit, and Escrow Fee, if applicable, to Buyer and the Certificates and Seller
Deliverables to Seller without incurring any liability to any party and, upon
such delivery, the delivering Escrow Agent’s responsibilities under this
Agreement shall be terminated.

 

(c) Duties and Responsibilities of the Escrow Agent. Escrow Agent’s duties and
responsibilities shall be subject to the following terms and conditions:

 

(i) Seller and Buyer agree that the Escrow Agent (A) shall not be responsible
for or bound by, and shall not be required to inquire into whether either Seller
or Buyer are entitled to receipt of the Certificates and the Seller Deliverables
or any escrowed funds pursuant to, any other agreement or otherwise; (B) shall
be obligated only for the performance of such duties as are specifically assumed
by Escrow Agent pursuant to this Agreement; (C) may rely on and shall be
protected in acting or refraining from acting upon any written notice,
instruction, instrument, statement, request or document furnished to it
hereunder and believed by Escrow Agent in good faith to be genuine and to have
been signed or presented by the proper person or party, without being required
to determine the authenticity or correctness of any fact stated therein or the
propriety or validity or the service thereof; (D) may assume that any person
believed by Escrow Agent in good faith to be authorized to give notice or make
any statement or execute any document in connection with the provisions hereof
is so authorized; (E) shall not be under any duty to give the property held by
Escrow Agent hereunder any greater degree of care than Escrow Agent gives its
own similar property, but in no event less than a reasonable amount of care; and
(F) may consult with counsel satisfactory to Escrow Agent, the opinion of such
counsel to be full and complete authorization and protection in respect of any
action taken, suffered or omitted by Escrow Agent hereunder in good faith and in
accordance with the opinion of such counsel.

 

(b) Seller and Buyer acknowledge that Escrow Agent is acting solely as a
stakeholder at their request and that the Escrow Agent shall not be liable for
any action taken in good faith and believed by Escrow Agent to be authorized or
within the rights or powers conferred upon Escrow Agent by this Agreement.
Seller and Buyer agree to indemnify and hold harmless Escrow Agent and any of
Escrow Agent’s partners, employees, agents, and representatives for any action
taken or omitted to be taken by Escrow Agent or any of them hereunder, including
the fees of outside counsel and other costs and expenses of defending itself
against any claim or liability under this Agreement, except in the case of gross
negligence or willful misconduct on the part of Escrow Agent committed in its
capacity as Escrow Agent under this Agreement. The Escrow Agent shall owe a duty
only to Seller and Buyer under this Agreement and to no other person.

 



13





 

(c) Buyer and Seller, jointly and severally, shall reimburse Escrow Agent for
outside counsel fees, to the extent authorized hereunder and incurred in
connection with the performance of its duties and responsibilities hereunder.

 

(d) Escrow Agent may at any time resign as escrow agent hereunder by giving five
(5) days prior written notice of resignation to Buyers. Prior to the effective
date of the resignation as specified in such notice, Buyer will issue to Escrow
Agent an instruction authorizing delivery of the Purchase Price, together with
the Seller’s Deliverables and the Certificates to a substitute escrow agent
selected by Buyer. If no successor escrow agent is named by Buyer within three
business days, Escrow Agent may apply to a court of competent jurisdiction in
the State of New York for appointment of a successor escrow agent, and to
deposit the Purchase Price, Certificates and Seller Deliverables with the clerk
of any such court.

 

(e) This Agreement sets forth exclusively the duties of the Escrow Agent with
respect to any and all matters pertinent thereto and no implied duties or
obligations shall be read into this Agreement.

 

(f) The provisions of this Section 4 shall survive the resignation of any Escrow
Agent or the termination of this Agreement.

 

THE PARTIES ACKNOWLEDGE THAT THE ESCROW AGENT IS AND SHALL CONTINUE TO ACT AS
BUYER’S REPRESENTATIVE’S AND/OR THE COMPANY’S COUNSEL IN CONNECTION WITH THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT AND ANY PURCHASE AND SALE OF THE
SHARES, AS WELL AS OTHER MATTERS.

 

NEITHER THE EXECUTION OF THIS AGREEMENT BY THE ESCROW AGENT, NOR ANY ACTIONS
THAT THE ESCROW AGENT MAY TAKE PURSUANT TO THIS AGREEMENT SHALL UNDER ANY
CIRCUMSTANCES OR FOR ANY REASON PREVENT THE ESCROW AGENT FROM HEREAFTER ACTING
AS COUNSEL FOR ANY PARTY HERETO IN ANY MANNER AND FOR ANY PURPOSE WHATSOEVER,
INCLUDING THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT.

 

EACH OF BUYER AND SELLER HEREBY SPECIFICALLY WAIVES ANY CONFLICT OF INTERST
WHICH MAY EXIST OR MAY HEREAFTER EXIST BY VIRTUE OF THE FACT THAT THE ESCROW
AGENT IS NOW OR MAY AT ANY POINT HEREAFTER SIMULTANEOULY REPRESENT THE BUYER’S
REPRESENTATIVE OR THEY COMPANY WHILE ACTING AS THE ESCROW AGENT HEREUNDER.

 



 14

  



 

(g) Each of the Buyers hereby irrevocably constitutes and appoints, effective as
of the date hereof, the Escrow Agent, as the true and lawful agent and
attorney-in-fact to: (i) enter into any agreement in connection with the
transactions contemplated by this Agreement, (ii) exercise any or all of the
powers, authority and discretion conferred on him under this Agreement and any
such agreement, (iii) sign stock powers and any other instruments effecting the
purchase of the Shares at the Closing under the terms and conditions of this
Agreement, and to enter into any amendments thereto as approved by the Seller;
(iv) waive or amend any terms and conditions of any agreement in connection with
the transactions contemplated by this Agreement, to give and receive notices on
such Buyers’ behalves and to be his, her or its exclusive representative with
respect to any matter or claim arising with respect to any transaction
contemplated by any such agreement, and the Escrow Agent agrees to act as, and
to undertake the duties and responsibilities of, such agent and
attorney-in-fact.

 

(h) Buyers and Seller shall be entitled to deal exclusively with the Escrow
Agent on all matters in connection with the transactions contemplated herein,
and shall be entitled to rely exclusively (without further evidence of any kind
whatsoever) on any document executed or purported to be executed on behalf of
any of the Buyers by the Escrow Agent, and on any other action taken or
purported to be taken on behalf of any of the Buyers by the Escrow Agent, as
fully binding upon the Buyers with respect to the transactions contemplated
herein.

 

(i) The Escrow Agent may rely and shall be protected in relying or refraining
from acting on any instrument reasonably believed to be genuine and to have been
signed or presented by the proper party or parties. The Escrow Agent shall not
be liable for any other parties’ forgeries, fraud or false representations.

 

6. Miscellaneous.

 

(a) Default by Seller. Seller’s failure, or failure of Seller’s agents,
representatives, brokers (“Seller’s Agents”) to deliver the Certificates and
Seller Deliverables to Escrow Agent prior to the Closing Date, or the Company’s
failure to deliver any required Medallion Guaranty Waiver to Escrow Agent prior
to the Closing Date, shall constitute a default under this Agreement
(“Default”). Nothing herein shall limit Buyer’s right to protect and enforce its
rights by an action at law, suit in equity or other appropriate proceeding,
whether for the specific performance of any agreement contained herein for an
injunction against a violation of any of the terms hereof or thereof, or for the
pursuit of any other remedy which it may have by virtue of this Agreement, for
the failure of Seller, Seller’s Agents, or the Company and its transfer agent to
deliver the Certificates and Seller Deliverables, and the Buyer shall have the
right to pursue all remedies available to it at law or in equity, including,
without limitation, a decree of specific performance or injunctive relief. In
the event of Default, Seller shall pay to the Buyer the reasonable costs and
expenses of collection and of any other actions referred to in this paragraph

 

(a) or otherwise reasonably appropriate, including without limitation reasonable
attorneys’ fees, expenses and disbursements.

 

(b) Default by Buyer. Buyer’s failure to deliver the Purchase Price to Escrow
Agent prior to the Closing Date shall constitute a default. If such default is
not cured by the Termination Date, then Seller may terminate this Agreement and
demand the immediate return of the Certificates and Seller Deliverables by
notice to the Escrow Agent. Until the Termination Date, Seller’s sole remedy in
case of such a default shall be to delay the Closing. Upon Buyer’s timely cure
of such a default, Seller shall be required to fulfill its obligations
hereunder.

 

(c) Successors and Assigns. The terms and conditions of this Agreement shall
inure to the benefit of and be binding upon the respective heirs, legal
representatives, successors and assigns of the parties.

 



 15

  



 

(d) Choice of Law. This Agreement shall be governed by and construed under the
laws of the State of New York as applied to agreements entered into and to be
performed entirely within New York without applying its principles of choice of
law.

 

(e) Submission to Jurisdiction. Each party to this Agreement (a) submits to the
exclusive jurisdiction of any state or federal court located in New York County
in the State of New York having subject matter jurisdiction in any action or
proceeding arising out of or relating to this Agreement, (b) agrees that any
dispute or controversy concerning, arising out of or relating to this Agreement
may be heard and determined in any such court, and (c) shall not bring any
action or proceeding concerning, arising out of or relating to this Agreement in
any other court. Each party to this Agreement waives any defense of inconvenient
forum to the maintenance of any action or proceeding so brought. Any party to
this Agreement may make service on another party hereto by sending or delivering
a copy of the process to the party to be served at the address and in the manner
provided for the giving of notices in this Agreement. Nothing in this Section
5(e), however, shall affect the right of any party to serve legal process in any
other manner permitted by law.

 

(f) Waiver of Right to Trial by Jury. EACH PARTY TO THIS AGREEMENT HEREBY
IRREVOCABLY WAIVES ANY RIGHT IT MAY HAVE AND AGREES NOT TO REQUEST A JURY TRIAL
FOR THE ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN CONNECTION WITH OR ARISING
OUT OF THIS AGREEMENT OR ANY TRANSACTION CONTEMPLATED HEREBY.

 

(g) Notices. Unless otherwise provided, any notice required or permitted under
this Agreement shall be given in writing and shall be deemed effectively given
upon personal delivery to the party to be notified or sent by overnight delivery
by a nationally recognized overnight courier upon proof of sending thereof and
addressed to the party to be notified at the address indicated for such party on
its signature page hereto, or at such other address as such party may designate
by written notice to the other parties.

 

(h) Amendments and Waivers. Any term of this Agreement may be amended and the
observance of any term of this Agreement may be waived (either generally or in a
particular instance and either retroactively or prospectively), only with the
written consent of Seller, Buyer and Escrow Agent.

 

(i) Expenses. Each of the parties shall bear its own costs and expenses incurred
with respect to the negotiation, execution, delivery, and performance of this
Agreement.

 

(j) Titles and Subtitles. The titles and subtitles used in this Agreement are
used for convenience only and are not to be considered in construing or
interpreting this Agreement.

 

(k) Entire Agreement. This Agreement represents and constitutes the entire
agreement and understanding between the parties with regard to the subject
matter contained herein. All prior agreements, understandings and
representations are hereby merged into this Agreement.

 



 16

  



 

(l) Construction. The language used in this Agreement shall be deemed to be the
language chosen by the parties to express their mutual intent, and no rule of
strict construction shall be applied against any party. Among other things, “or”
is not exclusive and the singular may include the plural and the plural may
include the singular, all as the context requires.

 

(m) Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same agreement and shall become effective when
counterparts have been signed by each party and delivered to the other parties.
This Agreement, once executed by a party, may be delivered to the other parties
hereto by facsimile transmission of a copy of this Agreement bearing the
signature of the party so delivering this Agreement.

 

(n) Severability. In the case any provision of this Agreement shall be invalid,
illegal or unenforceable, the validity, legality and enforceability of the
remaining provisions shall not in any way be affected or impaired thereby.

 

(o) Further Acts. Each of Buyer and Seller shall do and perform, or cause to be
done and performed, all such further acts and things, and shall execute and
deliver all such other agreements, certificates, instruments and documents, as
another party may reasonably request in order to carry out the intent and
accomplish the purposes of this Agreement and the consummation of the
transactions contemplated hereby.

 

[SIGNATURE PAGES FOLLOW]

 



 17

  



 

IN WITNESS WHEREOF, the undersigned have executed , or caused to be executed on
their behalf by an agent thereunto duly authorized , this Agreement as of the
date first above written.

 



 

SELLER:

    By:/s/ Chao Ma

 

 

Name: Chao Ma

SELLER

 

ADDRESS:

   

Qunli Huizhi Financial Enterprises Headquarters

Rm. 40 I, 4th Floor, Building 1, Phase 1 Daoli Dist, Haerbin , China

 

 

 

 

 

  Number of Shares being sold: 10,00000,000 



 

 



 

 18



 

 

 